Citation Nr: 1630274	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to January 14, 2013, and a rating in excess of 40 percent from that date, for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1988, from November 1990 to April 1991, and from February 2006 to May 2006.  He also completed multiple terms of reserve service.

This appeal to the Board of Veteran'' Appeals (Board) arose from a December 2006 rating decision in which the RO in Columbia, South Carolina, inter alia, granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent disability rating, effective May 29, 2006.  The RO notified the Veteran of the rating decision by a January 2007 letter.  In March 2007, he filed a notice of disagreement (NOD).  Jurisdiction of the claims file was subsequently transferred to the RO in Atlanta, Georgia.  A statement of the case (SOC) was issued in November 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.  The Atlanta RO issued a supplemental SOC (SSOC) in August 2009.

In January 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. During the January 2013 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for degenerative arthritis of the lumbar spine, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2013, the Board remanded the lumbar spine disability claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  In August 2013, the Veteran was assigned a higher, 40 percent rating for his lumbar spine disability, effective January 14, 2013.  However, inasmuch as higher ratings are available before at after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal claims  for higher ratings (now characterized to encompass both stages) remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

On remand, in an August 2013 rating decision, the Appeals Management Center (AMC) granted service connection for associated radiculopathy of the left lower extremity and assigned an initial 10 percent rating, effective May 29, 2006.  The AMC also granted service connection for associated radiculopathy of the right lower extremity and assigned an initial 10 percent rating, effective January 14, 2013.  The Veteran has not disagreed with any aspect of this decision and the Veteran's representative has not argued that higher ratings for associated radiculopathies are warranted in its June 2016 appellate brief.

In September 2015, the Board again remanded the claim for higher on matter here on appeal for further development.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim
herein decided have been accomplished.


2. From the May 29, 2006 effective date of the award of service connection to
January 14, 2013, the Veteran's lumbar spine disability was manifested by subjective complaints of pain and stiffness, objective findings of forward flexion to greater than 60 degrees but not greater than 85 degrees, a combined range of motion greater than 120 degrees but not greater than 235 degrees and there is no evidence that the Veteran experienced muscle spasm or guarding severe enough to abnormal gait or abnormal spinal contour, ankylosis, intervertebral disc syndrome (IVDS) or neurological manifestations other than those for which service connection had been granted and separately rated.

3. Since January 14, 2013, the Veteran's lumbar spine disability has been
manifested by subjective complaints of pain, objective evidence of forward flexion limited to 30 degrees or less and there is no evidence of ankylosis, IVDS or neurological manifestations other than those for which service connection has been granted and separately rated.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected lumbar
spine disability, prior to January 14, 2013, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015).

2.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disability, from January 14, 2013, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An August 2006 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for a lumbar spine disability.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the December 2006 award of service connection, and receipt of the Veteran's disagreement with the assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, a November 2008 SOC set forth the applicable criteria for higher ratings for a low back disability under the diagnostic criteria (the timing and form of which suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, private treatment records and reports of VA examinations (requested by the Board in its March 2013 and January 2015 remands).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the January 2013 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the January 2013 hearing, the undersigned Veterans Law Judge identified the issue on appeal as entitlement to an increased rating for service-connected lumbar spine disability.  Also, information was solicited regarding the symptomatology related to the Veteran's service-connected lumbar spine disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As indicated, pertinent evidence was submitted by the Veteran prior to and following the hearing.  Moreover, nothing at the time of the hearing or at any other time gave rise to the possibility that there exists any outstanding evidence pertinent to the matter herein decided that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

A May 2000 private chiropractic treatment record shows that the Veteran experienced limitation of flexion to 20 degrees.

Service treatment records reflect that the Veteran developed back pain following a fall from a ladder. 

The Veteran submitted a letter dated September 2006 in which Dr. J.A., a chiropractor, noted a history of low back pain since the Veteran's separation from service.  Private chiropractic records note treatment for low back pain.  There is no indication of ankylosis or any range of motion testing within those records.

In a September 2006 statement, the Veteran described pain in his lower back.  He then described difficulty performing household tasks due to low back pain.

The Veteran submitted statements dated in September 2006 from several co-workers detailing the Veteran's low back problems and difficulties the Veteran experiences at work due to his low back problems.

The Veteran was afforded a VA examination in November 2006.  The Veteran explained that his low back disability began about one year prior to the VA examination.  He noted pain occurring constantly.  He rated pain as 9 out of 10.  The Veteran reported being employed at an airport, working in security.  The Veteran reported being unable to vacuum, take out trash, perform gardening activities and push a lawn mower due to his low back disability.  Upon range of motion testing, the Veteran displayed flexion to 80 degrees, with pain at 70 degrees.  Extension was to 10 degrees, with pain at 0 degrees.  Right lateral flexion and left lateral flexion were both to 30 degrees, where pain began.  Right and left rotation were both to 30 degrees, with pain at 20 degrees.  Joint function was additionally limited by pain following repetitive use.  There was no fatigue, weakness, lack of endurance or incoordination following repetitive use and there was no further loss of motion following repetitive use.  There were no signs of intervertebral disc syndrome and a neurological examination was normal.  Lumbar spine X-rays showed degenerative arthritis.

A November 2006 VA treatment record showed degenerative arthritis of the lumbar spine and bulging discs.  Radiculopathy of the left lower extremity was noted.

In his March 2007 notice of disagreement, the Veteran explained that he was told that he has a bulging disc in his low back and surgery was recommended.  The Veteran stated that he opted not to undergo any surgery.

A June 2008 VA treatment record notes low back pain.  A transforaminal epidural injection at left L4-5 was performed.  

An April 2009 VA treatment record notes that a transforaminal epidural injection at left L4-5 was performed again.

During the January 2013 Board hearing, the Veteran testified as working as a corrections officer.  He stated that he has worked as a corrections officer since June 2010.  He reported flare ups of his back disability all day, every day.  He reported back pain and spasms.  He reported taking aspirin for his low back.  The Veteran stated that while he was prescribed narcotics for back pain, he chose not to take narcotics due to his job duties.  The Veteran testified to having trouble performing household tasks, such as weeding.  The Veteran reported low back pain in the morning and difficulty getting out of bed.  The Veteran's wife testified that she noticed pain by the way the Veteran grimaced in the morning.  The Veteran reported that his low back pain ranged from 8 to 10 out of 10.  The Veteran testified that his low back disability had worsened since his November 2006 VA examination.

In June 2013, Dr. J.A. submitted another letter.  Dr. J.A. stated that the Veteran has low back pain and disc herniations.  Dr. J.A. explained that while the Veteran works a full-time job, he is limited in the type of work he can perform.

The Veteran was afforded a VA examination in June 2013.  The Veteran reported pain running down his calves from his low back.  The Veteran reported shooting back pain.  The Veteran reported seeing a chiropractor and not having surgery.  The Veteran did not report flare-ups of his low back disability.  Range of motion testing revealed flexion to 45 degrees, where pain began.  Extension was to 20 degrees with no objective evidence of painful motion.  Right and left lateral flexion were both to 30 degrees or greater, where painful motion began.  Right and left lateral rotation were both to 30 degrees or greater with no objective evidence of painful motion.  Repetitive-use testing revealed additional limitation of motion on right lateral rotation only, which was limited to 25 degrees.  The examiner stated that the Veteran does not have functional loss and/or functional impairment of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  Mild right and left lower extremity radiculopathy was the only neurological impairments shown.  There was no evidence of intervertebral disc syndrome.  X-rays revealed degenerative arthritis.  The examiner reported that the Veteran works as a correctional officer and missed no time from work due to his low back disability.  The examiner noted that the Veteran can have difficulty at work and has trouble putting on his shoes, pants and underwear.

There are also records of VA treatment throughout the period under consideration in this appeal..  However, those records largely note only low back pain, and do not include range of motion testing results or any indication of ankylosis.


III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Historically, the Veteran was assigned an initial rating of 10 percent for his service-connected lumbar disability, effective May 29, 2006 (the day following his separation from active duty).  In an August 2013 rating decision, the AMC granted an increased 40 percent rating, effective January 14, 2013, the date of the Veteran's Board hearing.  Although the AMC explained that it assigned that date as the Veteran asserted his lumbar spine disability worsened during the Board hearing, the AMC also indicated that it was based on a private chiropractic record showing limitation of flexion limited to 20 degrees.  (As indicated below, however, this private chiropractic record is dated May 2000, years prior to the Veteran's period of active service.)  Nonetheless, as the Veteran has already been granted staged ratings for his lumbar spine disability, the Board will consider the propriety of the ratings assigned, as well as whether any further staged rating is warranted. 

The Board notes that, while the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5242(for degenerative arthritis of the spine) all spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Alternatively, disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Notably, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Regarding the period from May 29, 2006 to January 14, 2013, a rating in excess of 10 percent under the General Rating Forms is not warranted.  There is no evidence that flexion was limited to 60 degrees.  Indeed, at the November 2006 VA examination, flexion was only limited to 80 degrees, with pain at 70 degrees.  Further, there is no evidence that combined range of motion was limited to 120 degrees, which also was not shown at the November 2006 VA examination.  There was also no evidence of any ankylosis.  Finally, there was no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Without any evidence of such, a rating in excess of 10 percent is not warranted for the period from May 29, 2006 to January 14, 2013.

The Board acknowledges the private chiropractic record showing flexion limited to 20 degrees.  However, that record is dated May 2000. This is well prior to the period on appeal.  Indeed, that record is from prior to the Veteran's third period of active service.  Further, the Board finds the cotemporaneous records from May 29, 2006 to January 14, 2013, to be more reflective of the Veteran's disability picture at that point in time.  Indeed, there are no records showing that the Veteran's disability picture warranted a rating in excess of 10 percent during that period.  Thus, while the Veteran may have experienced flexion limited to 20 degrees in May 2000, that evidence is simply not relevant to the severity of the Veteran's low back disability from May 29, 2006 to January 14, 2013.  To the extent that it is relevant, it is far outweighed by the evidence that actually reflects the severity of the Veteran's low back disability during that time period.

Also, for the period since January 14, 2013 forward, a rating in excess of 40 percent under the General Rating Formula is not warranted.  A rating in excess of 40 percent requires a showing of ankylosis.  No treatment record from this period shows ankylosis.  Indeed, the June 2013 VA examiner explicitly stated that the Veteran does not experience ankylosis.  As such, without any showing of ankylosis, a rating in excess of 40 percent is not warranted for the period from January 14, 2013 forward.

In reaching the above conclusions, the Board has considered any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the criteria under the General Rating Formula for the Spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. at 7.  With regard to the period prior to January 14, 2013, the Board recognizes that, although the November 2006 VA examiner noted objective evidence of pain on motion, the examiner found that the Veteran's range of motion was not limited following repetitive-use testing, and there was no additional functional loss due to fatigue, incoordination, weakness, or lack of endurance.  Given the range of motion demonstrated by the Veteran at these examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 60 degrees or combined range of motion to 120 degrees-which is consistent with the 10 percent rating under the General Rating Formula-even after taking the Veteran's accounts of pain and flare-ups into consideration.

Furthermore, for the period from January 14, 2013, the Veteran has been granted the maximum rating possible for limitation of motion for the lumbar spine; hence, analysis based on the DeLuca factors would not result in a higher schedular rating, and need not be considered for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary when the appellant is in receipt of the maximum rating for limitation of motion).

Regarding the entirety of the period on appeal, no separate rating for any additional neurological manifestation(s) is warranted.  As discussed above, the Veteran has already been awarded service connection for bilateral lower radiculopathy.  The Veteran has not disagreed with the effective dates or ratings assigned for those disabilities, let alone perfected an appeal of those awards of service connection.  Thus, the Board will not discuss the propriety of those ratings.  There is also no evidence that the Veteran experiences any neurological manifestations other than bilateral lower radiculopathy.  Without any showing of any other neurological manifestations, additional separate ratings are not warranted.

Additionally, for the entirety of the period under consideration in this appeal, a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  Indeed, there is no evidence that the Veteran experiences IVDS.  Notably, the November 2006 and June 2013 VA examiners stated that the Veteran does not experience IVDS.  Without any showing of IVDS, a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's lumbar spine disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's lumbar spine disability at all pertinent points. The rating schedule fully contemplates the symptoms associated with the disability, to include limited range of motion, functional loss, and pain, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected lumbar spine disability.  As such, the Board finds that the rating schedule is adequate to evaluate his disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  As all of the Veteran's symptoms have been considered in evaluating his lumbar spine disability ( and in assigning separate ratings for radiculopathy affecting each lower extremity, and the evaluation of multiple disabilities is not currently at issue in this appeal, the holding of Johnson is inapposite here.   

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran's lumbar spine disability has actually or effectively rendered him unemployable at any pertinent point.  In fact, the Veteran was employed in security at an airport at is separation from service, and has more recently been employed as a corrections officer.  The Veteran explained to the June 2013 VA examiner that while he can have difficulty at work, he has missed no time from work.  Under these circumstances, the Board finds that a claim for a TDIU due to service-connected lumbar spine disability has not been raised, and need not be addressed in conjunction with higher ratings claim herein decided.

For all of the forgoing reasons, the Board finds that there is further basis for staged rating of the lumbar spine disability, pursuant to Fenderson, and that a higher rating at each stage must be denied.  In reaching these determinations, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against a finding that a higher or separate rating for the Veteran's lumbar spine disability is warranted at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for lumbar spine disability prior to January 14, 2013, is denied.

A rating in excess of 40 percent for lumbar spine disability from January 14, 2013, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


